


Exhibit 10.1C

EMPLOYMENT AGREEMENT

     AGREEMENT, dated as of January 1, 2014, between Research Frontiers
Incorporated, a Delaware corporation with principal executive offices at 240
Crossways Park Drive, Woodbury, New York 11797-2033 (the “Company”), and Seth L.
Van Voorhees, residing at (“Employee”).

W I T N E S S E T H

     WHEREAS, the Company desires to employ Employee upon the terms and subject
to the terms and conditions set forth in this Agreement.

     NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto intending to be legally bound hereby agree as follows:

     Section 1. Employment.

     The Company hereby agrees to continue to employ Employee, and Employee
hereby agrees to continue to serve the Company, all upon the terms and subject
to the conditions set forth in this Agreement.

     Section 2. Capacity and Duties.

          (a) Employee is and shall be employed in the capacity of Vice
President and Chief Financial Officer of the Company and shall have the duties,
responsibilities, and authorities normally performed by the vice president and
chief financial officer of a company, including responsibility for the overall
and day-to-day financial operation of the Company, and such other duties,
responsibilities, and authorities as are assigned to him by the Chief Executive
Officer (“CEO”) or the Board of Directors of the Company (the “Board”) so long
as such additional duties, responsibilities, and authorities are consistent with
Employee’s position and level of authority as Vice President and Chief Financial
Officer of the Company. Employee shall also serve as Treasurer, President of the
Company’s VariGuard business unit and Vice President of Business Development of
the Company (or any combination of the foregoing) if requested to do so by the
CEO or the Board. Employee in carrying out his duties under this Agreement shall
report to the CEO and the Board. Notwithstanding the foregoing, after a
Non-Extension Notice (as hereinafter defined) is delivered, Employee shall (i)
resign from such offices then held by Employee with the Company or its
subsidiaries as shall be requested by the CEO or the Board and shall no longer
have the duties, responsibilities, and authorities associated with the offices
from which he has resigned, (ii) report to such person or persons as the CEO or
the Board may specify, and (iii) perform such transitional duties,
responsibilities, and authorities as may be reasonably assigned to him by the
CEO or the Board.

--------------------------------------------------------------------------------




          (b) Employee shall devote substantially all of his business time and
attention to promote and advance the business of the Company, except that
Employee shall be permitted to (i) serve on the boards of directors of other
corporations not engaged in competition with the Company and the boards of trade
associations and charitable organizations, (ii) engage in charitable activities
and community affairs, (iii) manage his personal investments and affairs, and
(iv) teach or lecture; provided in each case that (A) such activities do not
materially interfere with the proper performance of Employee’s duties and
responsibilities as the Company’s Vice President and Chief Financial Officer and
(B) in the case of each activity described in clauses (i), (ii), and (iv), such
activity is approved in advance by the CEO or the Board, such approval not to be
unreasonably withheld, except that, if all of activities described in clauses
(i), (ii), and (iv) involve in the aggregate less than ten hours per month of
Employee’s time, such advance approval shall not be required but Employee shall
promptly notify the CEO or the Board of the nature of such activities.

          (c) If (i) Employee is serving on the Board on the date a
Non-Extension Notice is delivered or at a time that he is no longer employed by
the Company and (ii) (A) a Change of Control (as hereinafter defined) has not
occurred or (B) Employee’s employment has been terminated by the Company
pursuant to Section 9(c) or Employee, in breach of this Agreement, has
terminated his employment prior to the Scheduled Date of Termination (as
hereinafter defined) other than pursuant to Section 9(d), Employee shall
promptly resign from the Board if he is requested to do so by the Board.

     Section 3. Term of Employment.

     The term of employment of Employee by the Company pursuant to this
Agreement shall be for the period (the “Employment Period”) commencing as of the
date hereof and ending on December 31, 2016, unless further extended or sooner
terminated in accordance with the provisions of this Agreement. On December 31,
2016, and on each subsequent December 31, the Employment Period shall be
automatically extended for one additional year unless, not later than 90 days
prior to such date, the Company shall have delivered to Employee or Employee
shall have delivered to the Company written notice (a “Non-Extension Notice”)
that the Employment Period shall not be further extended.

     Section 4. Compensation.

     During the Employment Period, subject to all the terms and conditions of
this Agreement and as compensation for all services to be rendered by Employee
under this Agreement, the Company shall pay to or provide Employee with the
following:

          (a) Base Salary. The Company shall pay to Employee a base salary at
the annual rate of at least $220,000, payable at such intervals (at least
monthly) as salaries are paid generally to other executive officers of the
Company.

2

--------------------------------------------------------------------------------




          (b) Bonus. Employee shall be eligible for a potential annual bonus in
an aggregate amount of at least $130,000 upon the achievement of realistic and
achievable goals. Not later than March 15 of 2014, and not later than March 15
of each subsequent year, the Board shall determine in good faith, after
consultation with Employee, the goals for that year’s bonus, which goals shall
be specified in writing. The Board may, in its sole discretion, provide for a
series of separate and independent goals to be met during the year, each of
which is associated with its own potential bonus. Any bonus (including any bonus
associated with a separate and independent goal) for any year shall be payable
to Employee as soon as practicable after it is determined whether the applicable
goals have been achieved.

          (c) Equity Incentive Awards. In addition to any equity awards
heretofore granted to the Employee under the Company’s 2008 Equity Incentive
Plan (the “Plan”), the committee established by the Board to administer the Plan
may grant Employee additional equity incentive awards under the Plan or
otherwise from time to time based upon his performance. Any such additional
equity incentive awards shall be of a type and amount commensurate with
Employee’s position and consistent with the type and amount of equity incentive
awards granted to the Company’s other officers, directors, and employees.

          (d) Vacation. Employee shall be entitled to annual paid vacation of 20
business days, which shall accrue in accordance with the policies of the Company
in effect from time to time. Vacation days not used in the year earned may be
carried into the first quarter of the subsequent year. For any vacation day not
used prior to the end of the first quarter of the year subsequent to the year
earned, Employee shall be paid an amount equal to his annual base salary in the
year earned divided by 260.

          (e) Employee Benefit Plans. Employee shall be entitled to participate
in all employee benefit plans maintained by the Company for its senior
executives or employees for which he is eligible.

          (f) Withholding. Employee authorizes the Company to make any and all
applicable tax withholdings from any compensation payable or provided to
Employee hereunder.

          (g) Disability Payments. Any compensation payable or provided to
Employee hereunder shall be reduced by the sum of the amounts, if any, payable
to Employee under disability benefit plans of the Company.

     Section 5. Expenses.

     The Company shall reimburse Employee for all reasonable expenses
(including, but not limited to, business travel and entertainment expenses)
incurred by him in connection with his employment hereunder in accordance with
the written policy and guidelines established by the Company for executive
officers.

3

--------------------------------------------------------------------------------




     Section 6. Patents.

          Any interest in patents, patent applications, inventions, trademarks,
trademark applications, copyrights, developments, processes, or other
intellectual property (“Inventions”) which Employee now or hereafter during the
period he is employed by the Company under this Agreement or otherwise may own
or develop relating to the fields in which the Company may then be engaged shall
belong to the Company; and forthwith upon request of the Company Employee shall
execute all such assignments and other documents and take all such other action
as the Company may reasonably request in order to vest in the Company all his
right, title, and interest in and to the Inventions free and clear of all liens,
charges, and encumbrances.

     Section 7. Non-Competition, Non-Solicitation.

          Employee agrees that he will not during the period he is employed by
the Company under this Agreement or otherwise and for a period of two years
thereafter, directly or indirectly, (a) solicit the employment of, or, except
for terminations of employees in the ordinary course of business during the
period Employee is employed by the Company under this Agreement or otherwise,
encourage to leave the employment of the Company or any of its subsidiaries, any
person employed by the Company or any of its subsidiaries, (b) hire any employee
or former employee of the Company or any of its subsidiaries, (c) compete with
or be engaged in the same business as the Company or any of its subsidiaries,
(d) be employed by, or act as consultant or lender to, or be a director,
officer, or employee of, any business or organization which, during the period
Employee is employed by the Company under this Agreement or otherwise, directly
or indirectly competes with or is engaged in the same business as the Company or
any of its subsidiaries, or (e) have a greater than one percent interest as
owner, member, or partner of any business or organization which, during the
period Employee is employed by the Company under this Agreement or otherwise,
directly or indirectly competes with or is engaged in the same business as the
Company or any of its subsidiaries.

     Section 8. Confidential Information.

          All confidential information which Employee may now possess, may
obtain during or after the Employment Period, or may create prior to the end of
the period he is employed by the Company under this Agreement or otherwise
relating to the business of the Company or of any its licensees, customers, or
suppliers shall not be published, disclosed, or made accessible by him to any
other person, firm, or corporation either during or after the termination of his
employment or used by him except during the Employment Period in the business
and for the benefit of the Company, in each case without prior written
permission of the Company. Employee shall return all tangible evidence of such
confidential information to the Company prior to or at the termination of his
employment.

4

--------------------------------------------------------------------------------




     Section 9. Early Termination.

     Employee’s employment hereunder may be terminated prior to December 31,
2016 or, if the Employment Period has been extended to a date later than
December 31, 2016, prior to such later date (December 31, 2016 or such later
date is hereinafter referred to as the “Scheduled Date of Termination”), without
such termination constituting a breach of this Agreement only under the
following circumstances:

          (a) Death. Employee’s employment hereunder shall terminate upon his
death.

          (b) Disability. If, as a result of Employee’s incapacity due to
physical or mental illness, Employee shall have been absent from his duties
hereunder on a full-time basis for at least 16 consecutive weeks and does not
return to the performance of his duties on a full-time basis within ten days
after receipt of written notice from the Company, the Company may terminate
Employee’s employment hereunder.

          (c) Cause. The Company may terminate Employee’s employment hereunder
for Cause. For purposes of this Agreement, “Cause” shall mean (i) gross
negligence or willful misfeasance demonstrated by Employee in the performance of
his material duties to the Company, (ii) refusal by Employee to perform
reasonable material lawful duties which are consistent with Employee’s position
and role and are assigned to him by the Board, which refusal continues uncured
for 30 days after receipt of written notice from the Company, (iii) Employee’s
engaging in any act of fraud, dishonesty, or moral turpitude that has or is
likely to have a material adverse affect on the business of the Company or the
reputation of the Company or Employee, (iv) Employee’s breaching in any material
respect any material provision of this Agreement, the Research Frontiers
Incorporated Employee Proprietary Information & Invention Agreement executed by
Employee when he was first retained by the Company as a consultant (the “2010
Agreement”), or the employee policies and procedures of the Company, which
breach is not cured within 30 days after receipt of written notice from the
Company, (v) Employee’s conviction of, or entering into a plea of guilty or nolo
contendere (or its equivalent) to, a felony, or (vi) Employee’s material
violation of any federal, state, or local law applicable to the Company or any
of its subsidiaries or their respective businesses; provided that (A) no act, or
failure to act, by Employee that is specifically authorized pursuant to a
resolution duly adopted by the Board shall constitute Cause and (B) Cause will
not exist unless and until the Company has delivered to Employee a copy of a
resolution duly adopted by at least two-thirds of the Board (excluding Employee)
at a meeting of the Board called and held for such purpose (after reasonable
notice to Employee and an opportunity for Employee and his counsel to be heard
before the Board) finding that, in the good faith opinion of the Board, an event
described in one or more of clauses (i) through (vi) above has occurred and
specifying the particulars thereof in detail.

5

--------------------------------------------------------------------------------




          (d) Good Reason. Employee may terminate his employment hereunder for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean (i) the
Company’s breaching in any material respect any material provision of this
Agreement (and it is agreed that Sections 2(a) and 11(a) are each a material
provision of this Agreement for these purposes), (ii) a change in Employee’s
daily work location to a place that is greater than 50 miles from both (A)
Employee’s place of residence on the date hereof and (B) the Company’s place of
business on the date hereof in Woodbury, New York, other than such a change that
occurs after a Non-Extension Notice is delivered, or; provided in each case that
Employee shall have provided written notice to the Company of the existence of
such breach, change, or failure and the Company shall not have remedied such
breach, change, or failure within 30 days of receipt of such notice.

          (e) Notice of Early Termination. Any termination of Employee’s
employment by the Company pursuant to Section 9(b) or 9(c) or by Employee
pursuant to Section 9(d) shall be communicated by a Notice of Early Termination
to the other party hereto. For purposes of this Agreement, a “Notice of Early
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
early termination under the provision so indicated.

          (f) Date of Early Termination. “Date of Early Termination” shall mean
(i) if Employee’s employment is terminated pursuant to Section 9(a), the date of
his death, (ii) if Employee’s employment is terminated pursuant to Section 9(b),
9(c), or 9(d), the date specified in the Notice of Early Termination, which
shall not be earlier than the date on which the Notice of Early Termination is
given, or (iii) if, in breach of this Agreement, Employee’s employment is
terminated prior to the Scheduled Date of Termination for any other reason, the
date on which Employee’s employment is terminated.

     Section 10. Compensation Upon Early Termination or Expiration of the
Employment Period.

          (a) If Employee’s employment is terminated pursuant to Section 9(a),
Employee’s devisee, legatee, or other designee or, if there be no such devisee,
legatee, or other designee, Employee’s estate (such devisee, legatee, designee,
or estate is hereinafter referred to as “Employee’s Beneficiary”) shall be
entitled to receive (i) Employee’s base salary and benefits accrued and unpaid
through the Date of Early Termination, (ii) any unpaid bonus that Employee is
eligible to receive on his Date of Early Termination, (iii) any reimbursement
Employee is entitled to receive for expenses incurred prior to the Date of Early
Termination, and (iv) any benefits to which Employee or Employee’s Beneficiary
is entitled pursuant to any insurance or other benefit or incentive plan or
arrangement of the Company (collectively, “Accrued Obligations”). In addition,
(v) the Company shall pay to Employee’s Beneficiary Employee’s base salary for
the period commencing on the Date of Early Termination and ending on the four
month anniversary of the Date of Early Termination, payable in the manner it
would have been paid if Employee had not died, and (vi) if on his Date of Early
Termination Employee is not eligible to receive a bonus (including any bonus
associated with a separate and independent goal) for any year but has made
substantial progress towards earning such bonus, the Board will in good faith
determine if Employee’s Beneficiary should be paid all or a portion of such
bonus.

6

--------------------------------------------------------------------------------




          (b) If Employee’s employment is terminated by the Company pursuant to
Section 9(b), the Company shall pay to Employee the Accrued Obligations. In
addition, (i) the Company shall pay to Employee the amount, if any, by which (A)
his base salary for the period commencing on the Date of Early Termination and
ending on the four month anniversary of the Date of Early Termination exceeds
(B) the sum of (I) the amount of base salary received by Employee with respect
to the period he was disabled and (II) the sum of the amounts, if any, payable
to Employee under disability benefit plans of the Company, which amount shall be
payable in equal installments over the period commencing on the Date of Early
Termination and ending on the four month anniversary of the Date of Early
Termination at such intervals (at least monthly) as salaries are paid generally
to executive officers of the Company and (ii) if on his Date of Early
Termination Employee is not eligible to receive a bonus (including any bonus
associated with a separate and independent goal) for any year but has made
substantial progress towards earning such bonus, the Board will in good faith
determine if Employee should be paid all or a portion of such bonus.

          (c) If Employee’s employment is terminated by the Company pursuant to
Section 9(c) or if Employee, in breach of this Agreement, shall terminate his
employment prior to the Scheduled Date of Termination other than pursuant to
Section 9(d), the Company shall pay to Employee the Accrued Obligations.

          (d) If the Company, in breach of this Agreement, shall terminate
Employee’s employment prior to the Scheduled Date of Termination other than
pursuant to Section 9(b) or 9(c) or if Employee shall terminate his employment
pursuant to Section 9(d), then

(i) the Company shall pay to Employee the Accrued Obligations;   (ii) if on his
Date of Early Termination Employee is not eligible to receive a bonus (including
any bonus associated with a separate and independent goal) for any year but has
made substantial progress towards earning such bonus, the Board will in good
faith determine if Employee should be paid all or a portion of such bonus;  
           (iii)       the Company shall pay as severance pay to Employee his
base salary for the period commencing on the Date of Early Termination and
ending on the Scheduled Date of Termination, payable in the manner it would have
been paid if his employment had not so terminated; provided that (A) except as
set forth in clause (B) below, in no event shall the Company pay such severance
pay to Employee for less than three months or more than three years and (B) if
the Date of Early Termination occurs within three months prior to, or 12 months
following, a Change of Control, the Company shall pay such severance pay to
Employee for the period commencing on the Date of Early Termination and ending
on the later of (I) the Scheduled Date of Termination and (II) the third
anniversary of the Date of Early Termination; and   (iv) any restricted period
shall lapse with respect to all equity incentive awards granted to Employee
under the Plan or otherwise shall immediately become fully vested.

7

--------------------------------------------------------------------------------




For purposes of this Agreement, a “Change in Control” shall mean a change in
control of the Company of a nature that would be required to be reported in
response to Item 5.01 of Current Report on Form 8-K pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (or any successor form), other than
a change of control resulting in control of the Company by Employee or a group
including Employee.

          (e) If the Scheduled Date of Termination occurs as a result of a
Non-Extension Notice delivered by the Company to Employee and Employee is not
otherwise employed by the Company after the Scheduled Date of Termination, the
Company shall pay Employee (i) Employee’s base salary and benefits accrued and
unpaid through the Scheduled Date of Termination, (ii) any unpaid bonus that
Employee is eligible to receive on the Scheduled Date of Termination, (iii) any
reimbursement Employee is entitled to receive for expenses incurred prior to the
Scheduled Date of Termination, and (iv) any benefits to which Employee is
entitled pursuant to any insurance or other benefit or incentive plan or
arrangement of the Company (collectively, “Scheduled Date of Termination Accrued
Obligations”). In addition, (v) the Company shall pay as severance pay to
Employee his base salary for the period commencing on the Scheduled Date of
Terminations and ending on the three month anniversary of the Scheduled Date of
Termination, payable in the manner it would have been paid if his employment had
not so terminated, and (vi) if on the Scheduled Date of Termination Employee is
not eligible to receive a bonus (including any bonus associated with a separate
and independent goal) for any year but has made substantial progress towards
earning such bonus, the Board will in good faith determine if Employee should be
paid all or a portion of such bonus.

          (f) If the Scheduled Date of Termination occurs as a result of a
Non-Extension Notice delivered by Employee to the Company and Employee is not
otherwise employed by the Company after the Scheduled Date of Termination, the
Company shall pay Employee the Scheduled Date of Termination Accrued
Obligations.

          (g) Notwithstanding anything in the foregoing to the contrary,

           (i)       it is intended that the amounts payable to Employee under
Sections 10(d)(iii) and 10(e) shall be exempt from Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”), or satisfy the
safe harbor set forth in Treasury Regulations section 1.409A- 1(b)(9)(iii) to
the maximum extent permitted. To the extent such amounts payable under Sections
10(d)(iii) and 10(e) are not exempt and exceed the applicable safe harbor
amount, the excess amount shall be treated as deferred compensation under
Section 409A and as such shall be payable to Employee in the manner it would
have been paid if his employment had not terminated. Employee and the Company
agree that any such amounts and excess amounts are intended to be paid in
compliance with Section 409A, Treasury Regulations section 1.409A-1(b)(9)(iii),
and any future guidance issued thereunder; and

8

--------------------------------------------------------------------------------




           (ii)       if, at the time of Employee’s termination of employment
with the Company, Employee is considered a “specified employee” (as such term is
defined in Treasury Regulations section 1.409A-1(i)(1)) and it is necessary to
postpone the commencement of any payments or benefits otherwise payable under
this Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under Section 409A, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Employee), until the first date that occurs after the date that is six months
following Employee’s separation of service with the Company (or Employee’s
death, if earlier).

          (h) Except as provided in this Section 10 and Section 22, Employee
shall not be entitled to any payments or benefits from the Company upon the
termination of this Agreement (i) prior to the Scheduled Date of Termination,
whether such termination is pursuant to Section 9 or in breach of this
Agreement, or (ii) on the Scheduled Date of Termination, whether the Scheduled
Date of Termination occurs as a result of a Non-Extension Notice delivered by
the Company to Employee or delivered by Employee to the Company. Without
limiting the generality of the foregoing, the payments and other benefits
provided for in Section 10(d) shall be Employee’s sole remedy for any breach or
alleged breach of this Agreement by the Company. Nothing contained herein shall
preclude the Company from pursuing, either during or after the Employment
Period, any remedy for any breach or alleged breach of this Agreement by
Employee.

          (i) Notwithstanding anything herein to the contrary, in the event that
Employee would otherwise have received any payments or distributions, whether
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, that constitute “parachute payments” within the meaning of Section
280G of the Code (the “Parachute Payments”), Employee shall receive the greater
net after-tax amount (taking into account all applicable taxes payable by the
Executive, including any excise tax imposed under Section 4999 of the Code (the
“Excise Tax”)) of (i) the Parachute Payments and (ii) an amount equal to the
Parachute Payments reduced by the smallest amount necessary to take the
Parachute Payments under the Excise Tax threshold.

          (j) Upon the termination of this Agreement for any reason, if Employee
does not continue to be employed by the Company after such termination, Employee
shall be under no obligation to seek other employment and there shall be no
offset against any amounts due to him under this Agreement on account of any
remuneration or benefits provided to him as the result of employment by another
employer which complies with the provisions of Section 7.

9

--------------------------------------------------------------------------------




     Section 11. Successors; Binding Agreement.

          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and reasonably substance satisfactory to Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 11(a) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

          (b) Employee’s rights and obligations under this Agreement shall not
be transferable by assignment or otherwise, such rights shall not be subject to
commutation, encumbrance, or the claims of Employee’s creditors, and any attempt
to do any of the foregoing shall be void. The provisions of this Agreement shall
be binding upon and inure to the benefit of Employee and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees, and shall be binding upon and inure to the benefit of
the Company and its successors under Section 11(a). If Employee should die while
any amounts would still be payable to him hereunder if he had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Employee’s Beneficiary.

     Section 12. No Third Party Beneficiaries.

     This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 11).

     Section 13. Equitable and Other Relief.

     Since a breach of the provisions (the “Subject Provisions”) of Section 6,
7, or 8 or of the 2010 Agreement could not adequately be compensated by money
damages, the Company shall be entitled, in addition to any other right and
remedy available to it, to an injunction restraining such breach or a threatened
breach, and in either case no bond or other security shall be required in
connection therewith, and Employee hereby consents to the issuance of such
injunction. Employee agrees that the Subject Provisions are necessary and
reasonable to protect the Company in the conduct of its business. If any
restriction contained in any of the Subject Provisions shall be deemed to be
invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions thereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated thereby. If Employee
breaches any of his material obligations under the Subject Provisions in any
material respect, which breach is not cured within 30 days after receipt of
written notice from the Company, notwithstanding anything to the contrary
contained herein, the Company shall have no further compensation or benefit
obligations to Employee pursuant to this Agreement. The Subject Provisions shall
survive any termination of this Agreement.

10

--------------------------------------------------------------------------------




     Section 14. Representations and Warranties of Employee.

     Employee represents and warrants to the Company that (a) Employee is under
no contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder and (b) Employee is under no physical or
mental disability that would hinder his performance of duties under this
Agreement.

     Section 15. Life Insurance.

     If requested by the Company, Employee shall submit to such physical
examinations and otherwise take such actions and execute and deliver such
documents as may be reasonably necessary to enable the Company, at its expense
and for its own benefit, to obtain life insurance on the life of Employee.

     Section 16. Modification.

     This Agreement and the 2010 Agreement set forth the entire understanding of
the parties with respect to the subject matter hereof, supersede all existing
agreements between them concerning such subject matter (other than previously
existing equity awards made by the Company to Employee, except as any such award
may be modified by this Agreement), and may be modified only by a written
instrument duly executed by each party.

     Section 17. Notices.

     Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given at the address of such party set forth in the preamble to this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 17). Notice to the estate of
Employee shall be sufficient if addressed to Employee as provided in this
Section 17. Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.

11

--------------------------------------------------------------------------------




     Section 18. Waiver.

     Any waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.

     Section 19. Headings.

          The headings in this Agreement are solely for the convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

     Section 20. Counterparts; Governing Law.

          This Agreement may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument. It shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to conflict of laws.

     Section 21. Section 409A Compliance.

          This Agreement is intended to comply with the requirements of Section
409A and the regulations issued thereunder. To the extent of any inconsistencies
with the requirements of Section 409A, this Agreement shall be interpreted and
amended in order to meet such Section 409A requirements. Notwithstanding
anything contained in this Agreement, it is the intent of the Company to have
this Agreement interpreted and construed to comply with any and all provisions
of Section 409A, including any subsequent amendments, rulings, or
interpretations from appropriate governmental agencies. If, however, any benefit
or payment under this Agreement is deemed to not comply with Section 409A, the
Company and Employee agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereunder) so that either (a) Section 409A will not apply or
(b) compliance with Section 409A will be achieved.

     Section 22. Indemnification.

          The Company shall indemnify and make permitted advances to Employee on
the same basis as it indemnifies and makes permitted advances to its other
directors and officers. The Company shall not modify in a manner that is
materially adverse to Employee the basis on which it is obligated on the date
hereof to indemnity and advance expenses to Employee unless the Company is
legally required to do so. In addition, Employee shall be entitled to the full
protection of any insurance policies which the Employer may elect to maintain
generally for the benefit of its directors and officers.

12

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.

Research Frontiers Incorporated     By:    /s/ Joseph M. Harary Joseph M.
Harary, President and CEO       /s/ Seth L. Van Voorhees Seth L. Van Voorhees


13

--------------------------------------------------------------------------------